           Case 1:18-vv-01817-UNJ Document 35 Filed 07/20/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1817V
                                         UNPUBLISHED


    DEBRA FALK,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: June 16, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On November 27, 2018, Debra Falk filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barré syndrome as a
result of an influenza (“flu”) vaccination that she received on November 2, 2017.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On June 16, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On June 15, 2020, Respondent filed a combined Rule 4
report/proffer on award of compensation (“Rule 4/Proffer”) indicating Petitioner should
be awarded $136,305.67 (comprised of $107,500.00 for actual pain and suffering and
$28,805.67 for past unreimbursable expenses). Rule 4/Proffer at 3. In the Rule

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01817-UNJ Document 35 Filed 07/20/20 Page 2 of 2



4/Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the Rule 4/Proffer, I award Petitioner a lump
sum payment of $136,305.67 (comprised of $107,500.00 in actual pain and
suffering and $28,805.67 in past unreimbursable expenses) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
